*993MEMORANDUM **
N.A. Champion, III, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendant’s failure to assign him to a lower bunk caused him injury. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal pursuant to 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed Champion’s action because his allegation that he informed defendant that a doctor had ordered him housed in a lower bunk failed to demonstrate that defendant knew of and disregarded a substantial risk of serious harm to his health or safety. See Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994). Moreover, further amendment would have been futile. See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.2000) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.